DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,6,10 and 11, and added claim 12 which changes the scope of the claims and as such a new ground of rejection is issued.

In regards to the rejection of Claim(s) 1 and similarly claims 10 and 11 Applicant asserts (pg. 11):
Specifically, Murashima in view of Sato at least fails to provide for the aspects of base claims 1, 10 and 11 as to wherein the power conditioner calculates the possible total power based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1<m<n.
And further asserts (pg. 12):
Applicant respectfully submits that now amended claims 1, 10 and 11 require that the power conditioner calculate the possible total power based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1<m<n. This requirement is not met by the art of record.
And further asserts (pg. 13):
Murashima is silent as to any particular storage battery cell series, among those constituting the entire storage battery group, that could be equated to “a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1<m<n.” as instantly claimed.
Accordingly, Murashima fails to provide for "wherein the power conditioner calculates the possible total power based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1<m<n,” as required by amended claims 1, 10 and 11. Sato cannot remedy the deficiencies of Murashima.
In response:
Examiner respectfully disagree and as can be seen from the rejection of Claim(s) 1 and similarly claims 10 and 11, the Examiner uses the combined teachings of Murashima and Sato to teach the claim language of claims 1,10 and 11 as specified below.
Specifically, the examiner used Murashima to teach wherein the master controller calculates the possible total power (total charge/discharge command sent to all PCS 36. i.e. 240 kW ) based on the possible individual power (individual power commands to each power PCS 36 ([0031]) and the working individual power of a power supply unit #m (executed individual power commands to each power PCS), which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1 <m<n ( which is interpreted as “calculates the possible total power based on the power supply unit having its actual individual charge/discharge power the closest to its possible individual charge/discharge power”). 
And further stated that “since the master controller [of Murashima] determines the total possible power of all PCS 36 units as individual power commands, and each PCS 36 unit executes its individual power command to charge each storage battery series (i.e each set of five battery units 54), then the determined total possible power includes (and is therefore based on) the storage battery series having its actual individual charge/discharge power (i.e. POBm) the closest to its possible individual charge/discharge power (SOBm i.e. claim language “based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest).
The Examiner further stated that “Even though Murashima teaches the master controller 32 calculates the above possible total power based on the power supply unit that has the largest claimed ratio, Murishima does not specifically teach that power conditioner (Fig. 1 plurality of PCS 36, management unit 34) performs the above calculation.
However it would be obvious to one of ordinary sill in the art to modify Murishima’s power conditioner (Fig. 1 i.e. management unit 34) as a computing unit to perform the claimed calculation above (instead of master controller 32) in order to reduce processing steps in the master controller, thereby reducing power dissipation and extending operating life.
In regards to the rejection of Claim(s) 1 and similarly claims 10 and 11 Applicant asserts (pg. 14):
Additionally, the aforementioned aspects of amended claims 1, 10 and 11 may be associated with technological effects wherein: "even in a situation in which there is a power deviation, POBn :::; SOPn holds, the system does not stop, and an operation of charging and discharging can therefore be continued
And further asserts (pg. 14):
Those beneficial effects are not recognized in the art of record.
In response:
Potential advantages or “effects” of a claim asserted by the applicant are not claimed or read into the claims. If the prior art discloses or teaches the claim limitations as claimed, then the prior art meets the limitations of the claim.
In regards to the rejection of Claim(s) 1 and similarly claims 10 and 11 Applicant asserts (pg. 14):
Accordingly, Murashima in view of Sato fails to fulfill the above-noted requirements of amended claims 1, 10 and 11, and there would be no rationale prompting a skilled artisan to modify the arguendo combination to arrive at the invention now presented.
In response:
Examiner respectfully disagree and as can be seen from the rejection of Claim(s) 1 and similarly claims 10 and 11, the Examiner uses the combined teachings of Murashima and Sato to teach the claim language of claims 1,10 and 11 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 10-12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and similarly claims 10-11 recites “wherein the power conditioner calculates the possible total power based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1 <m<n” which is not supported in the specification and is therefore new matter.
Specifically, the specification does not support the power condition calculating the possible total power as claimed in claims 1, 10 and 11 above.
The specification recites “the power supply system calculates the total SOP….” Which is not the same as the “power conditioner”.
Claims 2-7 and 12 are included in this rejection based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murishima (WO2012043133) in view of Sato (US20120262122).  Note: Examiner uses Murishima (WO2012043133) to make the rejection but refers to machine translation to clarify position. 


    PNG
    media_image1.png
    747
    917
    media_image1.png
    Greyscale

Fig. 1 of Murishima
As to claim 1, Murishima discloses a power supply system (Fig. 1 above) comprising: 
a plurality of power supply units (Fig. 1 five battery units 54 for each converter 8. Each set of 5 units identified as “storage battery series”. Thus the system 10 has 8 storage battery series [0023] [0013]), and; 
A control system (Fig. 1 elements 43, 36, 32, and 44) to which the power supply units are parallel connected (Fig. 1 5 battery units 54 connected in parallel to each PCS 36. [0019]), 
wherein each of the power supply units (Fig. 1 battery units 54) includes: 
a battery aggregation (based on [0038] of the specification, Examiner identifies “battery aggregation” as “plurality of batteries”. Plurality of batteries 56) including a plurality of secondary battery cells serial and parallel connected (Fig. 1 battery units 54 with serial and parallel cells 56 [0013]-[0014]); 
a unit controller (Fig.1, sub-controller 38) that acquires battery information about electric power (State data comprising current and voltage of units 54 [0015]) and that outputs the battery information to the control system (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]). 
Murishima further discloses the power supply units including:
 a switch (Fig. 1 switch 40) that switches connection and disconnection between the power supply unit and the control system (Each switch 40 , connects or opens a connection or opening between PCS 36 and each storage battery pack row [0017]).
Murishima does not specifically disclose the acquired battery information about electric power is at which the battery aggregation is chargeable and dischargeable.
However, it would have been obvious to a person of ordinary skill in the art for the acquired battery information to include electric power at which the battery aggregation is chargeable and dischargeable, in order to reduce a processing step in the master controller by allowing the sub controllers to determine chargeable and dischargeable power.
Murishima further discloses wherein the control system (Fig. 1 elements 43, 36, 32, and 44) includes: 
a power conditioner (Fig. 1 plurality of PCS 36 and management unit 34 are identified as “power conditioner” because it receives and executes power commands and transmits power to battery units 54 [0020], [0031]) that is parallel connected to the plurality of power supply units (Fig. 1) and is connected to an external power system (Fig. 1 external source/load 20 [0020]), and receives electric power from the power system and charges the plurality of power supply units with the received electric power, and receives electric power from the plurality of power supply units and discharges the received electric power to the power system ([0018] PCS 36 is a bidirectional converter and performs power conversions between power source of the external 20 and the storage battery assembly 50); 
a master controller ( Fig 1 Hub,44 with master controller 32 comprising “initial state acquisition unit” and “allocation processing unit” [0021]) that collects the battery information output from the unit controller of each of the power supply units (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]); and 
a system controller (allocations processing unit of master controller 32 [0029]) that communicates to the power conditioner, electric power required (charge /discharge power values) to the power supply system as a power command (The allocation processing unit transmits the total charge / discharge command to the power converter management unit 34 as the individual charge /discharge power values [0029]-[0031]), and 
wherein, in a case where the power conditioner (Fig. 1 plurality of PCS 36 with management unit 34) determines, according to the power command from the system controller, a working total power POBall (cumulative power executed by all PCS 36 identified as “working total power POBall”), which is a summation of electric power at which each of the power supply units is charged and discharged (allocation processing unit transmits the total charge/discharge command to each PCS 36 as individual power commands ([0031]). For Example, Allocation processing unit allocates a total 240 kW to each PCS by issuing commands as follows:  “No. 1 power converter 36 is charged at 34kW... ... The power converter 36 of No. 8 is charged at 26 kW" etc… ([0031]). Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the cumulative power executed by all PCS 36 is response to the charge / discharge command is identified as “working total power POBall”),
 the power conditioner (Fig. 1 plurality of PCS 36, management unit 34) determines possible total power to be in a range that possible individual power of each of the power supply units is not exceeded (power (kW) equivalent to target SOC–initial SOC for each battery unit 52 identified as “possible individual power”.  e.g. for Battery unit 1, 80 %( target SOC)-32 %( initial SOC) is 34kW ([0030] and Fig. 2 Row 3). Allocation processing unit transmits individual charge/discharge commands to management unit 34 that satisfies the target SOC ([0030]-[0031] e.g “possible individual power”). Each storage battery series (i.e each set of five battery units 54 for each PCS36) is charged toward the target SOC ([0032]). As such, since unit 34 receives individual charge/discharge commands, unit 34 determines the cumulative possible power/possible total power).
the possible total power being determined from the possible individual power, of each of the power supply units (power (kW) that is equivalent to target SOC–initial SOC of each battery unit 52 is “possible individual power”. ([0030] and Fig. 2), determined based on the battery information detected by each of the unit controllers, collected by the master controller from each of the unit controllers (Based on data collected from sub-controller 34, initial state acquisition unit (e.g master controller) determines initial SOC for each group 52 ([0023]).  
the power conditioner (Power converter management unit 34, 8 PCS 36) causes charging and discharging of each of the power supply units within a working individual power of each of the power supply units (interpreted as “working individual power”. Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the power executed by each individual PCS 36 in response to the command is identified as “ working individual power of each of the power supply units”).
wherein the master controller calculates the possible total power (total charge/discharge command sent to all PCS 36. i.e. 240 kW ) based on the possible individual power (individual power commands to each power PCS 36 ([0031]) and the working individual power of a power supply unit #m (executed individual power commands to each power PCS), which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1 <m<n ( which is interpreted as “calculates the possible total power based on the power supply unit having its actual individual charge/discharge power the closest to its possible individual charge/discharge power”). 
The allocation processing unit/master controller transmits the total charge/discharge command (i.e. 240 kW, i.e. “possible total power”) to each PCS 36 as individual power commands (i.e. “n-th possible individual power”) used to charge each storage battery series (i.e. each set of five battery units 54 [0030]-[0032])
For example, allocation processing unit allocates a total 240 kW to each PCS by issuing commands as follows:  “No. 1 power converter 36 is charged at 34kW (i.e. possible individual power of No 1). Power converter 36 of No. 8 is charged at 26 kW" i.e. possible individual power of No 8, etc).  Power converter 36 of No 8 charges its storage battery series (i.e. set of five battery units 54) with 26kW such that the storage battery series is charged towards the target SOC of 80% ([0030]-[0032]).
As such, the individual power command values for each (i.e. n-th) PCS 36 are identified as the “n-th possible individual power SOPn”
Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the power executed by each (i.e. n-th) PCS 36 is response to the charge / discharge command is identified as “n-th working individual power POBn”.
It would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by each PCS36 i.e. “n-th working individual power” to be equal to the n-th possible individual power in order to extend the service life of the power supply unit by staying within target limits ([0026] of Murishima) while attaining the maximum performance. 
As such, since the master controller determines the total possible power of all PCS 36 units as individual power commands, and each PCS 36 unit executes its individual power command to charge each storage battery series (i.e each set of five battery units 54), then the determined total possible power includes (and is therefore based on) the storage battery series having its actual individual charge/discharge power the closest to its possible individual charge/discharge power (i.e. claim language “based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest).
Even though Murishima teaches the master controller 32 calculates the above possible total power based on the power supply unit that has the largest claimed ratio, Murishima does not specifically teach that power conditioner (Fig. 1 plurality of PCS 36, management unit 34) performs the above calculation.
However it would be obvious to one of ordinary sill in the art to modify Murishima’s power conditioner (Fig. 1 i.e. management unit 34) as a computing unit to perform the claimed calculation above (instead of master controller 32) in order to reduce processing steps in the master controller, thereby reducing power dissipation and extending operating life.
Murishima does not teach wherein each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of one of the power supply units whose chargeable individual power has become 0, wherein a corresponding charging path is electrically disconnected from the power conditioner when the charge switch is turned off, (Examiner interprets “whose chargeable individual power has become 0” as a power supply unit that is fully charged) the power conditioner turns off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the power conditioner when the discharge switch is turned off (Examiner interprets “whose dischargeable individual power has become 0” as a power supply unit that is fully discharged).
Sato teaches each of the switches includes a charge switch and a discharge switch (Fig. 1 discharging and charging FET [0013]), turning off the charge switch of one of the power supply units whose chargeable individual power has become 0 wherein a corresponding charging path is electrically disconnected from the input/output node when the charge switch is turned off  ([0013] The microcontroller turns off the charging FET when the battery voltage indicates the battery is at full charge voltage. As such Sato’s battery is electrically disconnected in a charging path when the charging FET is tuned off), turning off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the input/output node when the discharge switch is turned off ([0013] The microcontroller turns off the discharging FET when the battery voltage reaches full discharging voltage. As such Sato’s battery electrically disconnected in a discharging path when the discharging FET is tuned off).
It would have been obvious to a person of ordinary skill in the art to modify the power supply system of Murishima to include wherein each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of one of the power supply units whose chargeable individual power has become 0, wherein a corresponding charging path is electrically disconnected from the power conditioner when the charge switch is turned off, the power conditioner turns off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the power conditioner when the discharge switch is turned off in order to control the flow of current into/out of battery 104 as taught by Sato [0013].
Although Murishima in view of Sato teaches turning off the charge and discharge switches when the chargeable/discharge individual power has become 0 respectively. Murishima in view of Sato does not teach that this switching control is performed by the power conditioner (Fig. 1 of Murishima plurality of PCS 36 and management unit 34).
It would have been obvious to a person of ordinary skill in the art to modify the power conditioner of Murishima to also control turning off the charge and discharge switches when the chargeable/discharge individual power has become 0, in order to have a secondary switching controller in case the primary switching controller (sub-controller 38) malfunctions.
As to claim 2, Murishima in view of Sato teaches the power supply system according to claim 1, wherein the master controller detects a power deviation between the power supply units and sends out the power deviation to the power conditioner (based on [0050] of the specification, Examiner interprets power deviation as “a variation in a possible individual power (SOP)” or a variation in a charge/discharge power threshold. Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC (e.g “possible individual power”) and transmits commands to unit 34. Individual charge/discharge power commands vary ([0030]-[0031] and Fig. 2 3rd row of Murishima). 
As to claim 3, Murishima in view of Sato teaches the power supply system according to claim 2, wherein the master controller detects the power deviation between the power supply units at a predetermined cycle or at a time when a change in electric power is detected (allocations processing unit transmits differing power commands to unit 34 ([0030]-[0031] of Murishima) which are based on differing initial SOC among battery units ([0024] of Murishima) caused by differing usage history (detected change in electric power), and constantly suppresses the working individual power equal to or smaller than individual maximum charging and discharging power, based on the detected power deviation (Master controller 32/ Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC of 80% (e.g. smaller than individual maximum charging and discharging power). Unit 34/PCS 36 executes command ([0020] [0031] [0032] of Murishima). 
it would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by PCS36 to be equal to the possible individual power (power command for each PCS 36) in order to extend the service life by staying within target limits ([0026] of Murishima) while attaining the maximum performance from the battery. As such the executed power (working individual power) will equal the power values provided in the charge/discharge command (possible individual power). Therefore Unit 34/PCS 36 suppresses the working individual power equal to or smaller than individual maximum charging and discharging power.
As to claim 4, Murishima in view of Sato teaches the power supply system according to claim 1.
Murishima in view of Sato does not specifically disclose wherein each of the unit controllers determines the possible individual power, based on the battery information of the battery aggregation connected to each of the unit controllers. 
However, it would have been obvious to a person of ordinary skill in the art to modify the unit controllers of Murishima to determine the possible individual power, based on the battery information of the battery aggregation connected to each of the unit controllers, in order to reduce a processing step in the master controller by allowing the sub controllers to determine chargeable and dischargeable power.
As to claim 5, Murishima in view of Sato teaches the power supply system according to claim 1, wherein the master controller determines the working individual power, based on the possible individual power (…transmitted individual charge/discharge commands to unit 34 that satisfies the target SOC ([0031] of Murishima e.g “possible individual power”). 
Murishima does not teach that master controller determining the working individual power (power executed by PCS36), based on the possible individual power
However, it would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by PCS36 to be equal to the possible individual power (power command for each PCS 36) in order to extend the service life by staying within target limits ([0026] of Murishima) while attaining the maximum performance from the battery. As such the executed power (working individual power) will equal the power values provided in the charge/discharge command (possible individual power). Therefore the master controller determines actual charge/discharge power (“working individual power)
Murishima does not disclose/teach possible individual power sent out from each of the unit controllers connected to the master controller. 
However, it would have been obvious to a person of ordinary skill in the art to modify each unit controllers connected to the master controller of Murishima to send out possible individual power, in order to reduce a processing step in the master controller by allowing the sub controllers to determine chargeable and dischargeable power.
As to claim 6, Murishima in view of Sato teaches the power supply system according to claim 1, wherein the master controller calculates power deviation ratio DOBn of each of the power supply units (based on [0070] of the specification Examiner interprets power deviation ratio DOBn as (n-th working individual power POBn)/(n-th possible individual power SOPn). Examiner interprets “n-th working individual power POBn)/(n-th possible individual power SOPn) as “the actual executed charge/discharge power”), assuming that a ratio for the power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, is 1, where 1≤m≤n. (Examiner interprets “n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, is 1” as “the actual executed charge/discharge power is equal to the possible power it can be charged/discharged. Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC (e.g “possible individual power” SOPn) and transmits commands to unit 34. Power in individual charge/discharge commands vary ([0030]-[0031] and Fig. 2 3rd row of Murishima. Since Allocation processing unit transmits individual charge/discharge commands to unit 34/PCS36 that satisfies the target SOC ([0030]-[0031] e.g “possible individual power”) and Unit 34/PCS 36 executes command from the master controller, ([0020][0031][0032]), then it would be obvious to one of ordinary skill in the art for the actual charge/discharge power (POBn) to be equal to the possible power (SOPn) of each of the power supply units (e.g. DOBn of each of the power supply units is calculated) and thus POBn]/SOPn is the largest at 1) in order to extend the service life by staying within target limits ([0026] of Murishima) while attaining the maximum performance from the battery.
As to claim 7, Murishima in view of Sato teaches the power supply system according to claim 6, wherein the master controller determines the possible total power by a following equation: possible total power=SOPm x (working total power)/(m-th working individual power POBm) (Interpreted as total possible power is equal to the total working power when the individual possible power of m (i.e. SOPm) is equal to the individual working power of m (i.e. POBm).
It would be obvious to one of ordinary skill in the art for the actual charge/discharge power (power executed by PCS36) to be equal to the possible power (individual charge/discharge commands that satisfies the target SOC) in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance. As such, power command from master controller 32 satisfying the target SOC (total possible power) will be equivalent to the total actual charge/discharge power (total working power) and therefore determined by master controller
Murishima further teaches wherein power deviation ratio DOBn of each of the power supply units is calculated (it would be obvious to one of ordinary skill in the art for the actual charge/discharge power (POBn) to be equal to the possible power (SOPn) of each of the power supply units (e.g. DOBn of each of the power supply units is calculated)) in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery.
assuming that the ratio for power supply unit #m with which above POBn/SOPn is largest is 1 (POBn/SOPn is 1 is interpreted as actual power charged/discharged is equivalent to possible power), and n for the power supply unit with which the POBn/SOPn is largest is substituted by m (it would be obvious to one of ordinary skill in the art for the actual charge/discharge power of any one of battery units 52 (e.g. “m”)  to be equal to the possible power in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery.
As to claim 10, Murishima discloses a control system (Fig. 1  elements 43,36,32, and 44) for a power supply system (Fig. 1 above) in which a plurality of power supply units, are parallel connected (Fig. 1 five battery units 54 for each converter 8. Each set of 5 units identified as “storage battery series”. Thus the system 10 has 8 storage battery series ([0023] [0013]). Battery units 54 connected in parallel to each PCS 36. [0019]), and in which charging and discharging of each of the power supply units is controlled (Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020][0031][0032]), the control system comprising:
 a power conditioner (Power converter management unit 34, 8 PCS 36) that is parallel connected to the plurality of power supply units (Fig. 1 above) and is connected to an external power system (Fig. 1 external source/load 20 [0020]), and receives electric power from the power system and charges the plurality of power supply units with the received electric power, and receives electric power from the plurality of power supply units and discharges the received electric power to the power system ([0018] PCS 36 is a bidirectional converter and performs power conversions between power source of the external 20 and the storage battery assembly 50);
 a master controller ( Fig 1 Hub,44 with master controller 32 comprising “initial state acquisition unit” and “allocation processing unit” [0021]) that collects battery information having been output from each of the power supply units (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]); and 
a system controller (allocations processing unit of master controller 32 [0029])  that communicates to the power conditioner, electric power required (charge /discharge power values) to the power supply system as a power command (The allocation processing unit transmits the total charge / discharge command to the power converter management unit 34 as the individual charge /discharge power values [0029]-[0031]), 
wherein the power conditioner causes charging and discharging of each of the power supply units within working individual power, based on possible total power at which all the power supply units are chargeable and dischargeable (Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC ([0030]-[0031] e.g “possible individual power”. Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the power executed by each individual PCS 36 in response to the command is identified as “working individual power”. As such, since unit 34 receives individual charge/discharge commands, unit 34 determines the cumulative possible power/possible total power), 
the possible total power being determined from a possible individual power, of each of the power supply units (Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC-initial SOC ([0030]-[0031] e.g “possible individual power”. As such, since unit 34 receives individual charge/discharge commands, unit 34 determines the cumulative possible power/possible total power), determined based on the battery information detected on each of the power supply units (Based on data collected from sub-controller 34, initial state acquisition unit (e.g master controller) determines initial SOC for each group 52 ([0023]), and 
Murishima further  discloses wherein the master controller calculates the possible total power (total charge/discharge command sent to all PCS 36. i.e. 240 kW ) based on the possible individual power (individual power commands to each power PCS 36 ([0031]) and the working individual power of a power supply unit #m (executed individual power commands to each power PCS), which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1 <m<n ( which is interpreted as “calculates the possible total power based on the power supply unit having its actual individual charge/discharge power the closest to its possible individual charge/discharge power”). 
The allocation processing unit/master controller transmits the total charge/discharge command (i.e. 240 kW, i.e. “possible total power”) to each PCS 36 as individual power commands (i.e. “n-th possible individual power”) used to charge each storage battery series (i.e. each set of five battery units 54 [0030]-[0032])
For example, allocation processing unit allocates a total 240 kW to each PCS by issuing commands as follows:  “No. 1 power converter 36 is charged at 34kW (i.e. possible individual power of No 1). Power converter 36 of No. 8 is charged at 26 kW" etc (i.e. possible individual power of No 8), etc) Power converter 36 of No 8 charges its storage battery series (i.e. set of five battery units 54) with 26 kW such that the storage battery series is charged towards the target SOC of 80% ([0030]-[0032]).
As such, the individual power command values for each (i.e. n-th) PCS 36 are identified as the “n-th possible individual power SOPn”
Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the power executed by each (i.e. n-th) PCS 36 is response to the charge / discharge command is identified as “n-th working individual power POBn”.
It would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by each PCS36 i.e. “n-th working individual power” to be equal to the n-th possible individual power in order to extend the service life of the power supply unit by staying within target limits ([0026] of Murishima) while attaining the maximum performance. 
As such, since the master controller determines the total possible power of all PCS 36 units as individual power commands, and each PCS 36 unit executes its individual power command to charge each storage battery series (i.e each set of five battery units 54), then the determined total possible power includes (and is therefore based on) the storage battery series having its actual individual charge/discharge power the closest to its possible individual charge/discharge power (i.e. claim language “based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest).
Even though Murishima teaches the master controller 32 calculates the above possible total power based on the power supply unit that has the largest claimed ratio, Murishima does not specifically teach that power conditioner (Fig. 1 plurality of PCS 36, management unit 34) performs the above calculation.
However it would be obvious to one of ordinary sill in the art to modify Murishima’s power conditioner (Fig. 1 i.e. management unit 34) as a computing unit to perform the claimed calculation above (instead of master controller 32) in order to reduce processing steps in the master controller, thereby reducing power dissipation and extending operating life.
Murishima discloses a working individual power (actual Power executed by PCS36) and a power deviation (transmits charge/discharge commands with varying power values to unit 34 ([0030]-[0031] and Fig. 2 3rd row).  
Murishima does not disclose/teach the working individual power being determined based on a power deviation indicating a difference of charging and discharging power between the power supply units.
 However, since Allocation processing unit transmits charge/discharge commands with varying power values to unit 34 ([0030]-[0031] and Fig. 2 3rd row) and Unit 34/PCS 36 executes commands from the master controller with varying power values, ([0020][0031][0032]), then it would be obvious to one of ordinary skill in the art for the actual executed charge/discharge power of each battery unit 52 (working individual power) to be equal to the varying charge/discharge commands in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery. As such working individual power being determined based on a power deviation.
Murishima does not teach wherein each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of one of the power supply units whose chargeable individual power has become 0, wherein a corresponding charging path is electrically disconnected from the power conditioner when the charge switch is turned off, (Examiner interprets “whose chargeable individual power has become 0” as a power supply unit that is fully charged) the power conditioner turns off the discharge switch of one of the power supply units whose dischargeable individual power has become 0, wherein a corresponding discharging path is electrically disconnected from the power conditioner when the discharge switch is turned off (Examiner interprets “whose dischargeable individual power has become 0” as a power supply unit that is fully discharged).
Sato teaches each of the switches includes a charge switch and a discharge switch (Fig. 1 discharging and charging FET [0013]), turning off the charge switch of one of the power supply units whose chargeable individual power has become 0 wherein a corresponding charging path is electrically disconnected from the input/output node when the charge switch is turned off  ([0013] The microcontroller turns off the charging FET when the battery voltage indicates the battery is at full charge voltage. As such Sato’s battery is electrically disconnected in a charging path when the charging FET is tuned off), turning off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the input/output node when the discharge switch is turned off ([0013] The microcontroller turns off the discharging FET when the battery voltage reaches full discharging voltage. As such Sato’s battery electrically disconnected in a discharging path when the discharging FET is tuned off).
It would have been obvious to a person of ordinary skill in the art to modify the power supply system of Murishima to include wherein each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of one of the power supply units whose chargeable individual power has become 0, wherein a corresponding charging path is electrically disconnected from the power conditioner when the charge switch is turned off, the power conditioner turns off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the power conditioner when the discharge switch is turned off in order to control the flow of current into/out of battery 104 as taught by Sato [0013].

Although Murishima in view of Sato teaches turning off the charge and discharge switches when the chargeable/discharge individual power has become 0 respectively. Murishima in view of Sato does not teach that this switching control is performed by the power conditioner (Fig. 1 of Murishima plurality of PCS 36 and management unit 34).
It would have been obvious to a person of ordinary skill in the art to modify the power conditioner of Murishima to also control turning off the charge and discharge switches when the chargeable/discharge individual power has become 0, in order to have a secondary switching controller in case the primary switching controller (sub-controller 38) malfunctions.
As to claim 11, Murishima discloses a power control method in a power supply system (Fig. 1 above) including a plurality of power supply units (Fig. 1 5 battery units 54 connected in parallel to each PCS 36. [0019]), and a control system (Fig. 1 elements 43, 36, 32, and 44) to which the plurality of power supply units are parallel connected (Fig. 1 above), the power control method comprising: 
receiving, by the control system, electric power required to the power supply system as a power command (The allocation processing unit transmits the total charge / discharge command to the power converter management unit 34 as the individual charge /discharge power values [0029]-[0031]); 
acquiring battery information about electric power of a battery aggregation included in each of the power supply units (State data comprising current and voltage of units 54 [0015]), and 
outputting the acquired battery information to the control system (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]),
 the battery aggregation including a plurality of secondary battery cells serial or parallel connected (Fig. 1 battery units 54 with serial and parallel cells 56 [0013]-[0014]); 
 determining, based on the battery information of the power supply units: possible individual power indicating electric power at which each of the power supply units is chargeable and dischargeable ((Based on data collected from sub-controller 34, initial state acquisition unit (e.g master controller) determines initial SOC for each group 52 ([0023]).  Power (kW) equivalent to target SOC–initial SOC for each battery unit 52 identified as “possible individual power” ([0030]-[0031]); 
possible total power indicating electric power at which all the power supply units are chargeable and dischargeable (Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC ([0030]-[0031] e.g “possible individual power”). As such, since unit 34 receives individual charge/discharge commands, unit 34 determines the cumulative possible power/possible total power); and 
a power deviation indicating a difference of a charging and discharging power between the power supply units ((based on [0050] of the specification, Examiner interprets power deviation as “a variation in a possible individual power (SOP)” or a variation in a charge/discharge power threshold. Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC (e.g “possible individual power”) and transmits commands to unit 34. Individual charge/discharge power commands to each power supply unit vary ([0030]-[0031] and Fig. 2 3rd row), and 
Murishima further discloses the determined possible individual power (i.e.to target SOC–initial SOC [0030]), the determined possible total power (i.e 240kW), the determined power deviation (varying charge/discharge power commands), and the power command (Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC and transmits commands to unit 34. As such unit 34 determines the cumulative possible power/possible total power (([0030]-[0031] and Fig. 2 3rd row)
Murishima further discloses the working individual power being electric power at which each power supply unit is charged and discharged (the power executed by each individual PCS 36 in response to the command from the Allocation processing unit is identified as “working individual power”.
Murishima further discloses wherein the master controller calculates the possible total power (total charge/discharge command sent to all PCS 36. i.e. 240 kW ) based on the possible individual power (individual power commands to each power PCS 36 ([0031]) and the working individual power of a power supply unit #m (executed individual power commands to each power PCS), which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, where 1 <m<n ( which is interpreted as “calculates the possible total power based on the power supply unit having its actual individual charge/discharge power the closest to its possible individual charge/discharge power”). 
The allocation processing unit/master controller transmits the total charge/discharge command (i.e. 240 kW, i.e. “possible total power”) to each PCS 36 as individual power commands (i.e. “n-th possible individual power”) used to charge each storage battery series (i.e. each set of five battery units 54 [0030]-[0032])
For example, allocation processing unit allocates a total 240 kW to each PCS by issuing commands as follows:  “No. 1 power converter 36 is charged at 34kW (i.e. possible individual power of No 1). Power converter 36 of No. 8 is charged at 26 kW" etc (i.e. possible individual power of No 8), etc) Power converter 36 of No 8 charges its storage battery series (i.e. set of five battery units 54) with 26 kW such that the storage battery series is charged towards the target SOC of 80% ([0030]-[0032]).
As such, the individual power command values for each (i.e. n-th) PCS 36 are identified as the “n-th possible individual power SOPn”
Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the power executed by each (i.e. n-th) PCS 36 is response to the charge / discharge command is identified as “n-th working individual power POBn”.
It would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by each PCS36 i.e. “n-th working individual power” to be equal to the n-th possible individual power in order to extend the service life of the power supply unit by staying within target limits ([0026] of Murishima) while attaining the maximum performance. 
As such, since the master controller determines the total possible power of all PCS 36 units as individual power commands, and each PCS 36 unit executes its individual power command to charge each storage battery series (i.e each set of five battery units 54), then the determined total possible power includes (and is therefore based on) the storage battery series having its actual individual charge/discharge power the closest to its possible individual charge/discharge power (i.e. claim language “based on the possible individual power and the working individual power of a power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest).
Even though Murishima teaches the master controller 32 calculates the above possible total power based on the power supply unit that has the largest claimed ratio, Murishima does not specifically teach that power conditioner (Fig. 1 plurality of PCS 36, management unit 34) performs the above calculation.
However it would be obvious to one of ordinary sill in the art to modify Murishima’s power conditioner (Fig. 1 i.e. management unit 34) as a computing unit to perform the claimed calculation above (instead of master controller 32) in order to reduce processing steps in the master controller, thereby reducing power dissipation and extending operating life.
Murishima does not disclose/teach determining, working individual power in a range that the working individual power does not exceed the possible individual power of each of the power supply units based on the determined possible individual power, the determined possible total power, the determined power deviation, and the power command.
However since the power executed by each individual PCS 36 in response to the charge / discharge command ([0020] [0031] [0032]), is identified as “working individual power”. It would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by each individual PCS 36 to be equal to and not exceed the possible individual power in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery.
Murishima does not disclose/teach acquired battery information about electric power is at which a battery aggregation included in each of the power supply units is chargeable and dischargeable.
However, it would have been obvious to a person of ordinary skill in the art to modify the battery information acquired from the unit controller of Murishima to include electric power at which the battery aggregation is chargeable and dischargeable, in order to reduce a processing step in the master controller by allowing the sub controllers to determine chargeable and dischargeable power.
Murishima does not teach wherein each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of one of the power supply units whose chargeable individual power has become 0, wherein a corresponding charging path is electrically disconnected from the power conditioner when the charge switch is turned off, (Examiner interprets “whose chargeable individual power has become 0” as a power supply unit that is fully charged) the power conditioner turns off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the power conditioner when the discharge switch is turned off (Examiner interprets “whose dischargeable individual power has become 0” as a power supply unit that is fully discharged).
Sato teaches each of the switches includes a charge switch and a discharge switch (Fig. 1 discharging and charging FET [0013]), turning off the charge switch of one of the power supply units whose chargeable individual power has become 0 wherein a corresponding charging path is electrically disconnected from the input/output node when the charge switch is turned off  ([0013] The microcontroller turns off the charging FET when the battery voltage indicates the battery is at full charge voltage. As such Sato’s battery is electrically disconnected in a charging path when the charging FET is tuned off), turning off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the input/output node when the discharge switch is turned off ([0013] The microcontroller turns off the discharging FET when the battery voltage reaches full discharging voltage. As such Sato’s battery electrically disconnected in a discharging path when the discharging FET is tuned off).
It would have been obvious to a person of ordinary skill in the art to modify the power supply system of Murishima to include wherein each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of one of the power supply units whose chargeable individual power has become 0, wherein a corresponding charging path is electrically disconnected from the power conditioner when the charge switch is turned off, the power conditioner turns off the discharge switch of one of the power supply units whose dischargeable individual power has become 0 wherein a corresponding discharging path is electrically disconnected from the power conditioner when the discharge switch is turned off in order to control the flow of current into/out of battery 104 as taught by Sato [0013].
Although Murishima in view of Sato teaches turning off the charge and discharge switches when the chargeable/discharge individual power has become 0 respectively. Murishima in view of Sato does not teach that this switching control is performed by the power conditioner (Fig. 1 of Murishima plurality of PCS 36 and management unit 34).
It would have been obvious to a person of ordinary skill in the art to modify the power conditioner of Murishima to also control turning off the charge and discharge switches when the chargeable/discharge individual power has become 0, in order to have a secondary switching controller in case the primary switching controller (sub-controller 38) malfunctions.
As to claim 12, Murishima in view of Sato teaches the power supply system according to claim 1, wherein the possible total power is calculated (allocation processing unit transmits the total charge/discharge command (total possible power) to each PCS 36 as individual power commands ([0031] and Fig. 2)).
 However, Murishima in view of Sato does not specifically teach calculating the  possible total power by a following equation:  possible total power = Ʃ(all power supply units except power supply unit with SOP = 0)(SOPm x DOBn)
 = SOPm x ƩDOBn 
= SOPm x Ʃ(POBn/POBm) 
= SOPm x Ʃ (POBn)/POBm
 = SOPm x (total POB)/POBm, 
Wherein SOP represents a possible individual power for each of the power supply units, DOBn represents a ratio of electric power of each of the power supply units, said ratio being normalized such that the ratio of the power supply unit #m is 1, and the numeral n for the power supply unit #m is substituted by m.
Examiner interprets the above expression 
Possible total power =  SOPm x (total POB)/POBm, or 
 the possible charge power of unit m (SOPm) x the total actual power of all units/actual power of unit m (POBm).
However since Murishima calculates total the total possible power of all PCS 36 units as individual power commands ([0031] and Fig. 2 i.e. 240kW)) and each PCS 36 unit executes its individual power command (i.e. actual power ) to charge each storage battery series (i.e each set of five battery units 54), one of ordinary skill in the art can see that the calculated Possible total power (i.e. 240kW) =  the total actual power of all units (total POB) since the possible power of unit m (SOPm) is equal to the actual power of unit m (POBm).
As such the Possible total power calculated by Murishima above is an equivalent expression SOPm x (total POB)/POBm when the possible power of each unit (SOPm) is equal to the actual power of each unit (POBm).

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859